 


110 HR 1379 IH: Citizenship Promotion Act of 2007
U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1379 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2007 
Mr. Gutierrez (for himself, Ms. Schakowsky, Mr. Honda, Mr. Abercrombie, Ms. Solis, Mr. Pastor, Mr. Grijalva, and Mr. Reyes) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To assist aliens who have been lawfully admitted in becoming citizens of the United States, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Citizenship Promotion Act of 2007. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Immigration service fees. 
Sec. 3. Administration of tests for naturalization. 
Sec. 4. Voluntary electronic filing of applications. 
Sec. 5. Timely background checks. 
Sec. 6. National citizenship promotion program. 
2.Immigration service fees 
(a)In generalSubsection (m) of section 286 of the Immigration and Nationality Act (8 U.S.C. 1356(m)) is amended to read as follows: 
 
(m)Immigration service fees 
(1)In generalExcept as provided in paragraph (2) and notwithstanding any other provision of law, all adjudication fees as are designated by the Secretary of Homeland Security in regulations shall be deposited as offsetting receipts into a separate account entitled Immigration Examinations Fee Account in the Treasury of the United States, whether collected directly by the Secretary or through clerks of courts. 
(2)Virgin Islands and GuamAll fees received by the Secretary of Homeland Security from applicants residing in the Virgin Islands of the United States, or in Guam, under this subsection shall be paid over to the treasury of the Virgin Islands or to the treasury of Guam, respectively. 
(3)Fees for immigration services 
(A)In generalSubject to subparagraph (B), the Secretary of Homeland Security may set fees for providing immigration services at a level that will— 
(i)ensure recovery of the full costs of providing such services, or a portion thereof, including the costs of similar services provided without charge to asylum applicants or other immigrants; and 
(ii)recover the full cost of administering the collection of fees under this paragraph, or a portion thereof. 
(B)Report requirementThe Secretary of Homeland Security may not increase any fee under this paragraph above the level of such fee on the day before the date of the introduction of the Citizenship Promotion Act of 2007, until— 
(i)the Secretary submits to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that— 
(I)identifies the direct and indirect costs associated with providing immigration services, and distinguishes such costs from immigration enforcement and national security costs; and 
(II)contains information regarding the amount the fee will be increased; and 
(ii)a period of 45 days has expired beginning on the date that the report in clause (i) is received by the committees described in such clause.. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the Secretary of Homeland Security should set fees under section 286(m)(3) of the Immigration and Nationality Act (8 U.S.C. 1356(m)(3)), as amended by subsection (a) of this section, at a level that ensures recovery of only the direct costs associated with the services described in such section 286(m)(3); and 
(2)Congress should appropriate to the Secretary of Homeland Security such funds as may be necessary to cover the indirect costs associated with the services described in such section 286(m)(3). 
(c)Technical amendmentSection 286 of the Immigration and Nationality Act (8 U.S.C. 1356) is amended— 
(1)in subsections (d), (e), (f), (h), (i), (j), (k), (l), (n), (o), (q), (t), and (u), by striking Attorney General each place it appears and inserting Secretary of Homeland Security; 
(2)in subsection (i) of such section, by striking Attorney General's and inserting Secretary's; and 
(3)in subsection (r)— 
(A)in paragraph (2), by striking Department of Justice and inserting Department of Homeland Security; and 
(B)in paragraphs (3) and (4), by striking Attorney General each place it appears and inserting Secretary of Homeland Security. 
(d)Authorization of appropriationsFor each fiscal year, there is authorized to be appropriated to the Secretary of Homeland Security an amount equal to the difference between the fees collected under section 286(m)(3) of the Immigration and Nationality Act (8 U.S.C. 1356(m)(3)), as amended by subsection (a) of this section, and the cost of providing the services referred to in such section 286(m)(3). 
3.Administration of tests for naturalization 
(a)In generalSubsection (a) of section 312 of the Immigration and Nationality Act (8 U.S.C. 1423) is amended to read as follows: 
 
(a)Naturalization test 
(1)RequirementsExcept as otherwise provided in this title, a person may not be naturalized as a citizen of the United States upon the application of such person if such person cannot demonstrate the following: 
(A)A proficiency in the English language. 
(B)A knowledge and understanding of— 
(i)the fundamentals of the history of the United States; and 
(ii)the principles and form of government of the United States. 
(2)Testing 
(A)In generalThe Secretary of Homeland Security, in administering any test that the Secretary uses to determine whether an applicant for naturalization as a citizen of the United States has the proficiency and knowledge sufficient to meet the requirements of paragraph (1), shall administer such test uniformly throughout the United States. 
(B)ConsiderationIn selecting and phrasing items in the administration of a test described in subparagraph (A) and in evaluating the performance of an applicant on such test, the Secretary shall consider the following: 
(i)The age of the applicant. 
(ii)The education level of the applicant. 
(iii)The amount of time the applicant has resided in the United States. 
(iv)The efforts made by the applicant, and the opportunities available to the applicant, to acquire the knowledge and proficiencies required by paragraph (1). 
(v)Such other factors as the Secretary considers appropriate. 
(C)English language testingThe requirement in paragraph (1)(A) shall be satisfactorily met if an applicant can— 
(i)speak words in ordinary usage in the English language; and 
(ii)read or write simple words and phrases in ordinary usage in the English language. 
(D)Prohibition on extraordinary and unreasonable conditionsThe Secretary may not impose any extraordinary or unreasonable condition on any applicant seeking to meet the requirements of paragraph (1).. 
(b)Conforming amendmentsSubsection (b) of such section is amended— 
(1)in paragraph (1), by striking subsection (a) and inserting subsection (a)(1); 
(2)in paragraph (2), by striking subsection (a)(1) and inserting subsection (a)(1)(A); and 
(3)in paragraph (3)— 
(A)by striking subsection (a)(2) and inserting subsection (a)(1)(B); 
(B)by striking The Attorney General and inserting The Secretary of Homeland Security; and 
(C)by striking determined by the Attorney General and inserting determined by the Secretary. 
4.Voluntary electronic filing of applicationsThe Secretary of Homeland Security may not require that an applicant or petitioner for permanent residence or citizenship of the United States use an electronic method to file any application to, or access a customer account. 
5.Timely background checks 
(a)Study 
(1)In generalThe Comptroller General of the United States shall conduct a study on the process used by the Department of Justice on the day before the date of the enactment of this Act to conduct a background check on an applicant for citizenship of the United States. 
(2)ReportNot later than 1 year after the date of the enactment of this Act and annually thereafter, the Comptroller General of the United States shall report to Congress on the findings of the study required by paragraph (1). 
(3)Contents of reportThe report required by paragraph (2) shall include the following information with respect to the calendar year preceding the date on which the report is filed: 
(A)The number of background checks conducted by the Department of Justice on applicants for citizenship of the United States. 
(B)The types of such background checks conducted. 
(C)The average time spent on each such type of background check. 
(D)A description of the obstacles that impede the timely completion of such background checks. 
(b)Timely completion of background checks 
(1)In generalWith respect to a request submitted to the Attorney General by the Secretary of Homeland Security for a background check on an applicant for temporary or permanent residence or citizenship of the United States, the Attorney General shall make a reasonable effort to complete a background check on such applicant not later than 90 days after the Attorney General receives such request from the Secretary of Homeland Security. 
(2)Delays on background checksIf a background check described in paragraph (1) is not completed by the Attorney General before the date that is 91 days after the date that the Attorney General receives a request described in paragraph (1)— 
(A)the Attorney General shall document the reason why such background check was not completed before such date; 
(B)if such background check is not completed before the date that is 121 days after the date of such receipt, then the Attorney General shall document the reason why such background check was not completed before such date; and 
(C)if such background check is not completed before the date that is 181 days after the date of such receipt, then the Attorney General shall, not later than 210 days after the date of such receipt, submit to the appropriate congressional committees and the Secretary of Homeland Security a report that describes— 
(i)the reason that such background check was not completed within 180 days; and 
(ii)the earliest date on which the Attorney General is certain the background check will be completed. 
(3)Annual report on delayed background checksNot later than the end of each fiscal year, the Attorney General shall submit to the appropriate congressional committees a report containing, with respect to that fiscal year— 
(A)the number of background checks described in subparagraph (B) or (C) of paragraph (2); 
(B)the time taken to complete each such background check; 
(C)a statistical analysis of the causes of the delays in completing such background checks; and 
(D)a description of the efforts being made by the Attorney General to address each such cause. 
(4)Notification to applicantIf, with respect to a background check on an applicant described in paragraph (1), the Secretary of Homeland Security receives a report under paragraph (2)(C), then the Secretary shall provide to such applicant a copy of such report, redacted to remove any classified information contained therein. 
(5)Appropriate congressional committeesIn this subsection, the term appropriate congressional committees means the following: 
(A)The Committee on the Judiciary of the Senate. 
(B)The Committee on Homeland Security and Governmental Affairs of the Senate. 
(C)The Committee on the Judiciary of the House of Representatives. 
(D)The Committee on Homeland Security of the House of Representatives. 
(6)Authorization of appropriationsThere is authorized to be appropriated to the Attorney General such funds as may be necessary to carry out the provisions of this subsection. 
6.National citizenship promotion program 
(a)Establishment 
(1)In generalNot later than January 1, 2008, the Secretary of Homeland Security shall establish a program to assist aliens who have been lawfully admitted for permanent residence in becoming citizens of the United States. 
(2)DesignationThe program required by paragraph (1) shall be known as the New Americans Initiative (in this section referred to as the Program). 
(b)Program activitiesAs part of the Program required by subsection (a), the Secretary of Homeland Security shall— 
(1)award grants in accordance with subsection (c); and 
(2)carry out outreach activities in accordance with subsection (d). 
(c)Grants 
(1)In generalThe Secretary of Homeland Security shall award grants to eligible entities to assist aliens who have been lawfully admitted for permanent residence in becoming citizens of the United States. 
(2)Eligible entity definedIn this subsection, the term eligible entity means a not-for-profit organization that has experience working with immigrant communities. 
(3)Use of fundsGrants awarded under this subsection shall be used for activities to assist aliens who have been lawfully admitted for permanent residence in becoming citizens of the United States, including— 
(A)conducting English language and citizenship classes for such aliens; 
(B)providing legal assistance, by attorneys or entities accredited by the Board of Immigration Appeals, to such aliens to assist such aliens in becoming citizens of the United States; 
(C)carrying out outreach activities and providing education to immigrant communities to assist such aliens in becoming citizens of the United States; and 
(D)assisting such aliens with applications to become citizens of the United States, as allowed by Federal and State law. 
(4)Application for grant 
(A)In generalEach eligible entity seeking a grant under this subsection shall submit an application to the Secretary of Homeland Security at such time, in such manner, and accompanied by such information as the Secretary shall require. 
(B)ContentsEach application submitted pursuant to subparagraph (A) shall include a description of— 
(i)the activities for which a grant under this section is sought; 
(ii)the manner in which the entity plans to leverage available private and State and local government resources to assist aliens who have been lawfully admitted for permanent residence in becoming citizens of the United States; 
(iii)the experience of the entity in carrying out the activities for which a grant under this section is sought, including the number of aliens and geographic regions served by such entity; and 
(iv)the manner in which the entity plans to employ best practices developed by adult educators, State and local governments, and community organizations— 
(I)to promote citizenship and civic participation by such aliens; and 
(II)to provide assistance to such aliens with the process of becoming citizens of the United States. 
(d)OutreachThe Secretary of Homeland Security shall— 
(1)develop outreach materials targeted to aliens who have been lawfully admitted for permanent residence to encourage such aliens to apply to become citizens of the United States; and 
(2)make such outreach materials available through— 
(A)public service announcements; 
(B)advertisements; and 
(C)such other media as the Secretary determines is appropriate. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Homeland Security, $80,000,000 to carry out this section. 
 
